department of the treasury internal_revenue_service washington d c iep hh 7p- tax_exempt_and_government_entities_division u i l attn legend county a state b plan x group n employees proposed resolution o dear this is in response to a ruling_request submitted by your authorized representative dated date as supplemented by correspondence dated date date date and date with respect to the federal income treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted on your behalf is a political_subdivision of state b and the governmental employer of county a group n employees effective december county a established plan x for the benefit of its group n employees plan x was approved as to form by the counsel for county a county a represents that plan x meets the qualification requirements set forth in code sec_401 and its associated trust is tax exempt under code sec_501 o n i county a added a pick-up feature designed to qualify under sec_414 of the code to plan x pursuant to section employee contributions of appendix b eligible group n employees have a one-time irrevocable option to contribute ten percent of their salary on a pre-tax basis to plan x by submitting a valid election agreement on or before date eligible group n employees hired after or designated as eligible group n employees subsequent to date must make the one-time irrevocable election by submitting a valid election agreement within days from the later of the date of hire or the date of designation as an eligible group n employee contributions under section shall be picked up and deemed to be employer contributions in accordance with sec_414 of the code county a represents that the effective date of the above pick-up provision was date in a letter dated date submitted on your behalf by your authorized representative certain additional information was submitted to the internal_revenue_service for consideration in your request for a ruling first a proposed resolution resolution o drafted by the board_of supervisors of county a to implement the pick up of employee contributions recognizes that county a maintains plan x and desires to pick up the employee contributions to plan x pursuant to code sec_414 proposed resolution o specifically provides that county a will pick up the group n employee contribution made to plan x pursuant to the provisions of plan x and code sec_414 and although the contributions are designated as group n employee contributions county a will pay such contributions in lieu of contributions by the group n employees proposed resolution o further provides that the group n employees participating in plan x will not have the option of choosing to receive the contributions that are picked up directly in lieu of having them paid_by county a to plan x second an amendment has been proposed to plan x withdrawal provisions appendix b that would eliminate the withdrawal privileges associated with pre- tax contributions specifically the proposed amendment provides that pre-tax contributions may not be withdrawn prior to a termination of a group n employee’s employment based upon the aforementioned facts and representations you request the following rulings that the mandatory employee contributions to plan x which are picked for those eligible group n employees who so elect in an irrevocable written election are picked up within the meaning of sec_414 of the code thereby rendering the picked-up contributions excludable from the current gross_income of such o o l employees that the picked-up contributions to plan x are not considered to be wages of employees as defined in sec_3401 of the code for federal_income_tax withholding purposes and that as such federal income taxes need not be withheld on the picked-up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 of the code established by a state government or political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b these revenue rulings established that the following two criteria must be met the employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the f l designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up in this case proposed resolution o satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that county a will pick up the group n employee contributions made to plan x and although these contributions are designated as employee contributions county a will pay such contributions in lieu of contributions by the group n employees proposed resolution o further provides that group n employees participating in plan x will not have the option of choosing to receive the contributions that are picked up directly in lieu of having them paid_by county a to plan x with respect to your first and second ruling requests we conclude assuming proposed resolution o is adopted and implemented as proposed that the mandatory group n employee contributions to plan x that are picked up for those eligible group n employee pursuant to an irrevocable written election although designated as employee contributions will be treated as employer contributions that are picked up by county a within the meaning of code sec_414 and will not be includable in the group n employees’ gross_income for federal_income_tax purposes in the year in which they are contributed to plan x these amounts will be includable in the gross_income of the group n employees or their beneficiaries in the taxable_year in which they are distributed to the extent they represent amounts contributed by county a because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by county a will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x revrul_87_10 provides that employees may not exclude from current gross_income designated employee contributions that relate to compensation earned for services prior to the date of the last governmental action necessary to effect and implement the pick up arrangement in accordance with revrul_87_10 the conclusions reached in this ruling do not apply to any pick up contributions to plan x to the extent the pick up contributions relate to compensation earned before the date of the last governmental action necessary to effect and implement the pick up arrangement as described in proposed n i resolution o that the service has concluded contains the necessary specifications of revrul_81_35 and revrul_81_36 this ruling is limited to the pick up of group n employees’ contributions subsequent to the adoption and implementation of proposed resolution o and does not express an opinion as to the validity of the pick up of group n employees’ contributions prior to the adoption and implementation of proposed resolution o these rulings apply only if the effective date for the commencement of any proposed pick up as described in proposed resolution o is not earlier than the later of the date proposed resolution o is adopted by county a the date proposed resolution o become effective or the date the pick up is put into effect this ruling is based on county a adopting proposed resolution o as submitted with your correspondence dated date this ruling is based on the condition that a group n employee who makes a one- time irrevocable election to participate in the pick up arrangement of plan x within county a’s prescribed election_period may not subsequently alter or amend this election to participate in the pick up arrangement this ruling is also based on the condition that a group n employee who makes a one-time irrevocable election to not participate in the pick up arrangement of plan x within county a’s prescribed election_period may not subsequently alter or amend this election to not participate in the pick up arrangement further a group n employee who fails to elect to make an affirmation election to participate in the pick up arrangement of plan x within county a’s prescribed election_period is deemed to have elected to not participate in that arrangement this deemed_election to not participate in the pick up arrangement is treated as the one-time irrevocable election for such group n employee and for purposes of this ruling and the conclusions reached under code sec_414 may not be subsequently altered or amended this ruling is based on proposed resolution o submitted with your correspondence dated date and the proposed amendment to appendix b submitted with correspondence dated date only to the extent that such amendment once executed by employer a prospectively removes the withdrawal privileges associated with pre-tax contributions no opinion is expressed as to the status of plan x or of the consequences of this provision prior to county a adopting and executing the above amendment no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 this ruling only addresses the pick up treatment of contributions under code sec_414 subsequent to the adoption and implementation of proposed resolution o this ruling does not express an opinion as to the qualified status of plan x under code sec_401 nor the effective date of the proposed amendment to appendix b that relates to the withdrawal of pre-tax contributions the determination as to whether plan x including the proposed amendment is qualified under code sec_401 is within the jurisdiction of the employee_plans determinations office of the internal_revenue_service this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions please contact se t ep ra t2 sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
